DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Claim(s) 1-20 are pending examination.

Response to Arguments
In response to Office action mailed 09/03/2020, Applicants submitted the requirements for the joint research agreement prior art exclusion under 35 U.S.C. 102(b)(2)(C) on Tsai, in the response filed 11/19/2020.The joint research agreement overcomes the previous prior art of record.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, forming a fin protruding from a substrate; depositing a first dummy gate stack over the fin; depositing an interlayer dielectric around the first dummy gate  after planarizing the first dummy gate stack, implanting ions into the interlayer dielectric to form an implanted region; after implanting ions into the interlayer dielectric, removing the first dummy gate stack using an etching process, wherein the etching process reduces a height of the interlayer dielectric; and forming a replacement gate stack in place of the removed dummy gate stack.
Claims 2-7are allowed, because they depend from the allowed claim 1.  
Independent claim 8 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 8, forming first spacers adjacent to a first dummy gate and forming second spacers adjacent to a second dummy gate; depositing a first dielectric material adjacent to both the first spacers and the second spacers; removing the first dummy gate to form a first opening without removing the second dummy gate; filling the first opening with a second dielectric material; planarizing the second dielectric material, wherein the planarizing the second dielectric material exposes the second dummy gate; after planarizing the second dielectric material, implanting ions into the first dielectric material, the second dummy gate, the first spacers, and the second spacers; removing the second dummy gate to form second openings; and filling the second openings with a conductive material.
Claims 9-15 are allowed, because they depend from the allowed claim 8.  
Independent claim 16 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 16, forming a plurality of dummy gate stacks; depositing an interlayer dielectric around the plurality of dummy gate stacks; replacing a first one of the plurality of dummy gate stacks with a dielectric material without replacing a second one of the plurality of dummy gate stacks; planarizing the dielectric material with the interlayer dielectric and the first one of the plurality of dummy gate stacks; after planarizing the dielectric material, modifying a concentration of components in an implantation region along a top surface of the interlayer dielectric and the plurality of dummy gate stacks; removing the second one of the plurality of dummy gate stacks to form a first opening, wherein the removing the second one of the plurality of dummy gate stacks further reduces a height of the interlayer dielectric; and forming a replacement gate stack in the first opening.
Claims 17-20 are allowed, because it depends from the allowed claim 16.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Jambunathan et al. PG Pub 2020/0411513; shows a method 100 of forming an integrated circuit structure including transistors with channel and sub-channel regions with distinct compositions.
	b. Fan et al. PG Pub 2015/0187571; teaches a method of forming a Germanium containing FinFET.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895




/KYOUNG LEE/Primary Examiner, Art Unit 2895